         

Exhibit 10.1
SUBSCRIPTION AGREEMENT
H&R Block, Inc.
One H&R Block Way
Kansas City, Missouri 64105
Gentlemen:
The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:
     1. This Subscription Agreement, including the Terms and Conditions For
Purchase of Shares attached hereto as Annex I (collectively, this “Agreement”)
is made as of the date set forth below between H&R Block, Inc., a Missouri
corporation (the “Company”), which is a Well Known Seasoned Issuer (as that term
is defined in Rule 405 (“Rule 405”)) of the Securities Act of 1933, as amended
(the “Act”), and the Investor.
     2. The Company has authorized the sale and issuance to certain investors of
up to an aggregate of 8,285,714 shares (the “Shares”) of its common stock,
without par value (the “Common Stock”), subject to adjustment by the Company’s
Board of Directors, or a committee thereof, for a purchase price of $17.50 per
share (the “Purchase Price”).
     3. The offering and sale of the Shares (the “Offering”) are being made
pursuant to (a) an Automatic Shelf Registration Statement (as that term is
defined in Rule 405 of the Act) filing on Form S-3 (including the prospectus
contained therein (the “Base Prospectus”), the “Registration Statement”), filed
or to be filed by the Company with the Securities and Exchange Commission (the
"Commission”), which is effective upon such filing, (b) if applicable, any
preliminary prospectus relating to the Offering, and (c) if applicable, certain
“free writing prospectuses” (as that term is defined in Rule 405 of the Act),
that have been or will be filed with the Commission and delivered to the
Investor on or prior to the date hereof containing certain supplemental
information regarding the Shares and terms of the Offering that will be filed
with the Commission and delivered to the Investor (or made available to the
Investor by the filing by the Company of an electronic version thereof with the
Commission).
     4. The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the number of
Shares of Common Stock set forth below for the aggregate purchase price set
forth below. The Shares shall be purchased pursuant to the Terms and Conditions
for Purchase of Shares attached hereto as Annex I and incorporated herein by
this reference as if fully set forth herein. The Investor acknowledges that the
Offering is not being underwritten by Lazard Capital Markets LLC (the “Placement
Agent”) and that there is no minimum offering amount.
     5. The manner of settlement of the Shares purchased by the Investor shall
be determined by such Investor as follows (check one):
[___] A. Delivery by crediting the account of the Investor’s prime broker (as
specified by the Investor on Exhibit A annexed hereto) with the Depository Trust
Company (“DTC”)

 



--------------------------------------------------------------------------------



 



through its Deposit/Withdrawal At Custodian (“DWAC”) system, whereby the
Investor’s prime broker shall initiate a DWAC transaction on the Closing Date
using its DTC participant identification number and released by BNY Mellon
Shareowner Services LLC, the Company’s transfer agent (the “Transfer Agent”), at
the Company’s direction. NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION
OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

  (I)   DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT
TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND     (II)   REMIT BY WIRE
TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE
SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

JPMorgan Chase Bank, N.A.
ABA # 021000021
Account Name: H&R Block, Inc.
Account Number: 796699759
Attention: Audrey Cohen
Tel: (212) 623-5078
      - OR -
[___] B. Delivery versus payment (“DVP”) through DTC (i.e., the Company shall
deliver Shares registered in the Investor’s name and address as set forth below
and released by the Transfer Agent to the Investor through DTC at the Closing
directly to the account(s) at Lazard Capital Markets LLC (“LCM”) identified by
the Investor and simultaneously therewith payment shall be made by LCM by wire
transfer to the Company). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION
OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

  (I)   NOTIFY LCM OF THE ACCOUNT OR ACCOUNTS AT LCM TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY SUCH INVESTOR, AND     (II)   CONFIRM THAT THE ACCOUNT
OR ACCOUNTS AT LCM TO BE CREDITED WITH THE SHARES BEING PURCHASED BY THE
INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE
SHARES BEING PURCHASED BY THE INVESTOR.

2



--------------------------------------------------------------------------------



 



IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED
AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE OFFERING
ALTOGETHER.
     6. The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a FINRA member or an Associated Person (as such term is defined under the
FINRA Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Shares, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:
 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
     7. The Investor acknowledges that, prior to the effectiveness of this
Agreement, the Investor has received or will receive (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus which is a part of the Company’s
Registration Statement and the documents incorporated by reference therein
relating to the Stock, and any free writing prospectus, (collectively, the
“Disclosure Package”) and certain additional information regarding the Offering,
including pricing information (collectively, the "Offering Information”). The
Offering Information may be provided to the Investor by any means permitted
under the Act, including in the prospectus supplement, if any, a free writing
prospectus or oral communications.
     8. No offer by the Investor to buy Shares will be accepted and no part of
the Purchase Price will be delivered to the Company until the Registration
Statement has been accepted for filing by the Securities and Exchange
Commission, the Investor has received the Offering Information and the Company
has accepted such offer by countersigning a copy of this Agreement, and any such
offer may be withdrawn or revoked, without obligation or commitment of any kind,
at any time prior to the Company (or the Placement Agent on behalf of the
Company) sending (orally, in writing or by electronic mail) notice of its
acceptance of such offer. An indication of interest will involve no obligation
or commitment of any kind until the Investor has been delivered the Offering
Information and this Agreement is accepted and countersigned by or on behalf of
the Company.

3



--------------------------------------------------------------------------------



 



         
Number of Shares:
       
Purchase Price Per Share:
 
 
   
Aggregate Purchase Price:
 
 
   
 
 
 
   

     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

              Dated as of: October 21, 2008
 
                  INVESTOR
 
  By:    
 
       
 
  Print Name:    
 
       
 
  Title:    
 
       
 
  Address:    
 
       

Agreed and Accepted
this 22nd day of October, 2008:

          H&R BLOCK, INC.    
 
       
By:
       
 
 
 
   
Title:
       
 
 
 
   

4



--------------------------------------------------------------------------------



 



ANNEX I
TERMS AND CONDITIONS FOR PURCHASE OF SHARES
     1. Authorization and Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Shares.
     2. Agreement to Sell and Purchase the Shares; Placement Agent.
          2.1 At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Shares set forth on the last page
of the Agreement to which these Terms and Conditions for Purchase of Shares are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.
          2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”
          2.3 The Investor acknowledges that the Company has agreed to pay
Lazard Capital Markets LLC (the “Placement Agent”) a fee (the “Placement Fee”)
in respect of the sale of Shares to the Investor.
          2.4 The Company has entered into a Placement Agent Agreement, dated
the date hereof (the “Placement Agreement”), with the Placement Agent that
contains certain representations, warranties, covenants and agreements of the
Company that may be relied upon by the Investor, which shall be a third party
beneficiary thereof.
     3. Closings and Delivery of the Shares and Funds.
          3.1 Closing. The completion of the purchase and sale of the Shares
(the “Closing”) shall occur at a place and time (the “Closing Date”) to be
specified by the Company and the Placement Agent, and of which the Investors
will be notified in advance by the Placement Agent, in accordance with
Rule 15c6-1 promulgated under the Securities Exchange Act of 1934, as amended
(the "Exchange Act”). At the Closing, (a) the Company shall cause Mellon
Investor Services LLC, the Company’s “Transfer Agent”, to deliver to the
Investor the number of Shares set forth on the Signature Page registered in the
name of the Investor or, if so indicated on the Investor Questionnaire attached
hereto as Exhibit A, in the name of a nominee designated by the Investor and
(b) the aggregate purchase price for the Shares being purchased by the Investor
will be delivered by or on behalf of the Investor to the Company.
          3.2 (a) Conditions to the Company’s Obligations. The Company’s
obligation to issue and sell the Shares to the Investor shall be subject to:
(i) the receipt by the Company of the purchase price for the Shares being
purchased hereunder as set forth on the Signature Page and (ii) the accuracy of
the representations and warranties made by the Investor and the fulfillment of
those undertakings of the Investor to be fulfilled prior to the Closing Date.

5



--------------------------------------------------------------------------------



 



               (b) Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Shares will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement, and to the
condition that the Placement Agent shall not have: (i) terminated the Placement
Agreement pursuant to the terms thereof or (ii) determined that the conditions
to the closing in the Placement Agreement have not been satisfied. The
Investor’s obligations are expressly not conditioned on the purchase by any or
all of the Other Investors of the Shares that they have agreed to purchase from
the Company.
          3.3 Delivery of Funds.
                    (a) DWAC Delivery. If the Investor elects to settle the
Shares purchased by such Investor through DTC’s Deposit/Withdrawal at Custodian
(“DWAC”) delivery system, no later than one (1) business day after the execution
of this Agreement by the Investor and the Company, the Investor shall remit by
wire transfer the amount of funds equal to the aggregate purchase price for the
Shares being purchased by the Investor to the following account designated by
the Company and the Placement Agent pursuant to the terms of that certain Escrow
Agreement (the “Escrow Agreement”), dated the date hereof, by and among the
Company, the Placement Agent and JPMorgan Chase Bank, N.A. (the “Escrow Agent”):
JPMorgan Chase Bank, N.A.
ABA # XXXXXX
Account Name: H&R Block, Inc.
Account Number: XXXXXX
Attention: Audrey Cohen
Tel: (212) 623-5078
               Such funds shall be held in escrow until the Closing and
delivered by the Escrow Agent on behalf of the Investors to the Company upon the
satisfaction, in the sole judgment of the Placement Agent, of the conditions set
forth in Section 3.2(b) hereof. The Placement Agent shall have no rights in or
to any of the escrowed funds, unless the Placement Agent and the Escrow Agent
are notified in writing by the Company in connection with the Closing that a
portion of the escrowed funds shall be applied to the Placement Fee. The Company
agrees to indemnify and hold the Escrow Agent harmless from and against any and
all losses, costs, damages, expenses and claims (including, without limitation,
court costs and reasonable attorneys fees) (“Losses”) arising under this
Section 3.3 or otherwise with respect to the funds held in escrow pursuant
hereto or arising under the Escrow Agreement, unless it is finally determined
that such Losses resulted directly from the willful misconduct or gross
negligence of the Escrow Agent. Anything in this Agreement to the contrary
notwithstanding, in no event shall the Escrow Agent be liable for any special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

6



--------------------------------------------------------------------------------



 



               (b) Delivery Versus Payment through The Depository Trust Company.
If the Investor elects to settle the Shares purchased by such Investor by
delivery versus payment through DTC, no later than one (1) business day after
the execution of this Agreement by the Investor and the Company, the Investor
shall confirm that the account or accounts at Lazard Capital Markets LLC (“LCM”)
to be credited with the Shares being purchased by the Investor have a minimum
balance equal to the aggregate purchase price for the Shares being purchased by
the Investor.
          3.4 Delivery of Shares.
               (a) DWAC Delivery. If the Investor elects to settle the Shares
purchased by such Investor through DTC’s DWAC delivery system, no later than one
(1) business day after the execution of this Agreement by the Investor and the
Company, the Investor shall direct the broker-dealer at which the account or
accounts to be credited with the Shares being purchased by such Investor are
maintained, which broker/dealer shall be a DTC participant, to set up a DWAC
instructing its Transfer Agent to credit such account or accounts with the
Shares. Such DWAC instruction shall indicate the settlement date for the deposit
of the Shares, which date shall be provided to the Investor by the Placement
Agent. Simultaneously with the delivery to the Company by the Escrow Agent of
the funds held in escrow pursuant to Section 3.3 above, the Company shall direct
its Transfer Agent to credit the Investor’s account or accounts with the Shares
pursuant to the information contained in the DWAC.
               (b) Delivery Versus Payment through The Depository Trust Company.
If the Investor elects to settle the Shares purchased by such Investor by
delivery versus payment through DTC, no later than one (1) business day after
the execution of this Agreement by the Investor and the Company, the Investor
shall notify LCM of the account or accounts at LCM to be credited with the
Shares being purchased by such Investor. On the Closing Date, the Company shall
deliver the Shares to the Investor through DTC directly to the account or
accounts at LCM identified by Investor and simultaneously therewith payment
shall be made by LCM by wire transfer to the Company.
     4. Representations, Warranties and Covenants of the Investor.
     The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:
          4.1 The Investor (a) is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Shares, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of Shares
set forth on the Signature Page, has received and is relying solely upon the
Disclosure Package and the documents incorporated by reference therein and
(ii) the Offering Information.
          4.2 (a) No action has been or will be taken in any jurisdiction
outside the United States by the Company or the Placement Agent that would
permit an offering of the Shares, or

7



--------------------------------------------------------------------------------



 



possession or distribution of offering materials in connection with the issue of
the Shares in any jurisdiction outside the United States where action for that
purpose is required, (b) if the Investor is outside the United States, it will
comply with all applicable laws and regulations in each foreign jurisdiction in
which it purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense and (c) the
Placement Agent is not authorized to make and has not made any representation,
disclosure or use of any information in connection with the issue, placement,
purchase and sale of the Shares, except as set forth in the Company’s public
filings (which are available via EDGAR) or incorporated by reference in the Base
Prospectus or the Prospectus.
          4.3 (a) The Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).
          4.4 The Investor understands that nothing in this Agreement, the
Disclosure Package, the Prospectus or any other materials presented to the
Investor in connection with the purchase and sale of the Shares constitutes
legal, tax or investment advice. The Investor has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Shares.
          4.5 Since the date on which the Company or the Placement Agent first
contacted such Investor about the Offering, the Investor has not engaged in any
transactions in the securities of the Company (including, without limitation,
any Short Sales (as defined herein) involving the Company’s securities). The
Investor covenants that it will not engage in any transactions in the securities
of the Company (including Short Sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed. The Investor agrees that
it will not use any of the Shares acquired pursuant to this Agreement to cover
any short position in the Common Stock if doing so would be in violation of
applicable securities laws. For purposes hereof, “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and all
types of direct and indirect stock pledges, forward sales contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in
Rule 16a-1(h) under the Exchange Act) and similar arrangements (including on a
total return basis), and sales and other transactions through non-US broker
dealers or foreign regulated brokers.
     5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the

8



--------------------------------------------------------------------------------



 



Company and the Investor herein will survive the execution of this Agreement,
the delivery to the Investor of the Shares being purchased and the payment
therefor. The Placement Agent and Lazard Fréres & Co. shall be third party
beneficiaries with respect to the representations, warranties and agreements of
the Investor in Section 4 hereof.
     6. Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electric confirmation of receipt
and will be delivered and addressed as follows:
          (a) if to the Company, to:
H&R Block, Inc.
One H&R Block Way
Kansas City, Missouri 64105
Attention: Becky Shulman, SVP & CFO
Facsimile: (816) 854-8500
          with copies to:
Husch Blackwell Sanders, LLP
4801 Main Street, Suite 1000
Kansas City, MO 64112
Attention: Gary Gilson, Esq.
Facsimile: (816) 983-8080
          (b) if to the Investor, at its address on the Signature Page hereto,
or at such other address or addresses as may have been furnished to the Company
in writing.
     7. Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.
     8. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.
     9. Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
     10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

9



--------------------------------------------------------------------------------



 



     11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission).
     12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission), shall constitute written confirmation of the
Company’s sale of Shares to such Investor.
     13. Press Release. The Company and the Investor agree that the Company
shall issue a press release announcing the Offering prior to the opening of the
financial markets in New York City on the business day immediately after the
date hereof.
     14. Termination. In the event that the Placement Agreement is terminated by
the Placement Agent pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.
      Prior to accepting this Subscription Agreement, H&R Block, Inc. (the
“Company”) will file a registration statement (including a prospectus) with the
SEC for the offering to which this communication relates. Before you invest, you
should read the prospectus in that registration statement and other documents
the Company has filed with the SEC for more complete information about the
Company and this offering. You may get these documents for free by visiting
EDGAR on the SEC website at www.sec.gov. Alternatively, the Company will arrange
to send you the prospectus after filing if you request it by calling toll-free
1-800-869-9220 ext. 4513.

10



--------------------------------------------------------------------------------



 



EXHIBIT A
H&R BLOCK, INC.
INVESTOR QUESTIONNAIRE
          Pursuant to Section 3 of Annex I to the Agreement, please provide us
with the following information:

         
1. The exact name that your Shares are to be registered in. You may use a
nominee name if appropriate:
       
 
     
 
       
2. The relationship between the Investor and the registered holder listed in
response to item 1 above:
       
 
     
 
       
3. The mailing address of the registered holder listed in response to item 1
above:
       
 
     
 
       
4. The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:
       
 
     
 
       
5. Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
       
 
     
 
       
6. DTC Participant Number:
       
 
     
 
       
7. Name of Account at DTC Participant being credited with the Shares:
       
 
     
 
       
8. Account Number at DTC Participant being credited with the Shares:
       
 
     
 
       

11